Title: From James Madison to Carlos Martínez de Yrujo, 10 March 1803
From: Madison, James
To: Yrujo, Carlos Martínez de


Sir,Department of State March 10. 1803
The latest information from New Orleans makes it certain that altho’ your letters to the Governor & the Intendant of Louisiana had been received, the Edict of the latter against our right of deposit had not been rescinded. It is even found that this obnoxious measure had been followed by a rigorous prohibition of the ordinary hospitalities between the Citizens of the United States and the Spanish Inhabitants. Add, that the season is arrived when the stipulated outlet for the produce of the Western Citizens of the United States [is] essential, and that whatever confidence may be due to the just purposes of the Spanish Government the delays and casualties incident to the transmission of orders across the atlantic may give the most pernicious scope to the vast project of its officer.
In such a crisis I need not press on your reflection, the necessity of employing every expedient which may hasten a correction of the wrong that has been done. You can well estimate, by the keen sensibility already developed, all the tendencies of a prolonged obstruction to the rightful course, of an invaluable commerce: and will I persuade myself decide under the influence of the best dispositions, whether in this critical posture of things, a regard for the good faith of your soveringn [sic], and a prudent attention to the heavy indemnifications with which his responsibility is threatened do not require an instant resort, to such peremptory injunctions as may reclaim the Intendant from his error, and by giving to the violated treaty its due effect, rescue from immediate danger the confidence and good neighbourhood which it is the interest of both nations to maintain. Whatever communications you may on this occasion chuse to address by land to the Spanish authorities at New Orleans, will if handed to this department, be forwarded with all possible expedition.
James Madison.
P.S.
Considering the peculiar urgency of present circumstances permit me to suggest the expediency of your despatching by sea duplicates of the letters which this Department will forward by land. This precaution will favor both the quickness and the certainty of their arrival.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).


